pP'D99y/J^
                    JjfiOQtfELQMffll^^
                             TRIAL COURT CAUSE NUMBER 12009-MfZk

              2&tt£UluriM^ft?m
                           Pro^Se, fttitantTj
                                                            •^^^"^^IW^
                                                             IThJ&W \hS\l APPEALS
                                                            appeal c/uffE Ho,m&6<m><k
              THE ST^TE OF TEXAS
        FILED IM      ,                                                                  ta£lert<-
COURT OF CRIMINALAPPEALS          A#»eJ/ee.
      AUGQ52015
  ^/xr.osta,CteftorjQA< Pon^^/M^H^MOTlOfJ F0R_EXTgAfS10/tf_og_jiMg„

              To Tfre HonoraLk Tuctyz Of The Court Of Criminal kpp&ds*.
                   COMES A/^U^ fetfrtoaer James Sutlerj pro~sej with his Hdfion fair
              Le4lTC                            m^&EIimz puts
              froctdurej Ruk &o The % Court of ft/ofeats reAc/erec/%tir Op/Won andiily
             Alois'sand hijtin** wh 1*> frit &fktitdn For Discndtonahy Rtvi'tiyanJfit
             ask the Court fs rinded Sixty (60)Jasj exknsioh of fime<} sUrtny m
              ftuyt&t3j Xo/5- Throujh OtMer lj2o/5~, Petittimer wish to address issues
             Jhat tift fype&Js Otutf Q>uMdmJJhid^i^mmLtktle</ to adfeejSj
              Mat/erS of US* 5% fad MTh Cohstitutonal faeiiJmvifs lb cluzfrocess and
              Fundamentally U/ifait Triahfihd fyua/Prdltcttbn Of "the Law*

                                                PRATE*
                    All Premises Conf/derejOj febf/oner fin                    Tflik %hOhaih
              Courtjranf him 1tt re/ieftoughf* Qh Extension at Tjfne ,Mftouer So frojSi
                                         Nhilmerj^
                                                         S Mk7itrjTt>CT-Tot R&. ij m7&